Case: 15-10323      Document: 00513393907         Page: 1    Date Filed: 02/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10323
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

IVORY LEE THOMPSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-195-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ivory Lee Thompson appeals his conviction for being a felon in possession
of a firearm. He also appeals his sentence of 120 months of imprisonment.
       Our review of the factors in United States v. Carr, 740 F.2d 339, 343–44
(5th Cir. 1984), and of the district court’s findings establishes that the district
court did not abuse its discretion in denying Thompson’s motion to withdraw
his guilty plea. See United States v. McKnight, 570 F.3d 641, 645 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10323    Document: 00513393907    Page: 2   Date Filed: 02/24/2016


                                No. 15-10323

2009). Our rule of orderliness prevents us from overruling prior decisions
rejecting Thompson’s contention that a conviction under 18 U.S.C. § 922(g)(1)
and sentence pursuant to 18 U.S.C. § 924(a)(2) require proof of the defendant’s
knowledge of the firearm’s interstate nexus. See United States v. Alcantar, 733
F.3d 143, 145–46 (5th Cir. 2013); United States v. Rose, 587 F.3d 695, 706 n.9
(5th Cir. 2009); United States v. Dancy, 861 F.2d 77, 81–82 (5th Cir. 1988).
      The district court committed no error in considering Thompson’s
unadjudicated 2014 arrest in imposing the challenged sentence, assuming
arguendo that it actually did so. See United States v. Fuentes, 775 F.3d 213,
218, 220 (5th Cir. 2014); United States v. Harris, 702 F.3d 226, 231 (5th Cir.
2012). As Thompson concedes, his argument that the district court denied him
his right to confrontation by considering the 2014 arrest without giving him an
opportunity to cross-examine his accusers is foreclosed. See United States v.
Mitchell, 484 F.3d 762, 776 (5th Cir. 2007); United States v. Beydoun, 469 F.3d
102, 108 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                       2